EXHIBIT 10.3

STANDSTILL AGREEMENT

This Standstill Agreement (this “Agreement”) is made this 6th day of August
2007, by and among U-Store-It Trust, a Maryland real estate investment trust
(“USI”), Robert J. Amsdell, Barry L. Amsdell and Todd C. Amsdell (Robert J.
Amsdell, Barry L. Amsdell and Todd C. Amsdell may be referred to collectively as
the “Amsdells”). For purposes of this Agreement, the term “USI” includes the
direct and indirect subsidiaries of USI.

R E C I T A L S

WHEREAS, the Settlement Agreement and Mutual Release by and among USI, the
Amsdells, U-Store-It, L.P., U-Store-It Mini Warehouse Co., YSI Management LLC,
U-Store-It Development, LLC, Rising Tide Development, LLC, Amsdell and Amsdell,
Kyle V. Amsdell, Dean Jernigan and Kathleen A. Weigand dated as of the date
hereof requires the execution of this Agreement by and among USI and the
Amsdells.

NOW, THEREFORE, the parties, for and in consideration of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, agree as follows:

ARTICLE 1 – STANDSTILL PROVISIONS

1.1 The Standstill Obligation. Through June 30, 2008, unless approved in advance
by the independent members of USI’s Board of Trustees after notice of the
Amsdells’ intentions and opportunity to consider the effect of such intentions,
neither Robert J. Amsdell, Barry L. Amsdell, Todd C. Amsdell, nor any member of
their family, nor any company or trust controlled by all or any one of them
shall:

(a) solicit proxies or consents or become a “participant” in a “solicitation,”
as defined in Section 14 of the Securities Exchange Act of 1934 (the “Exchange
Act”) or the rules or regulations thereunder, of proxies or consents with
respect to USI securities (including, without limitation, any consent to call a
special meeting of the shareholders of USI) or initiate any shareholder proposal
with respect to USI;

(b) take any action for the purpose of convening a USI shareholders meeting;

(c) except as otherwise provided below, make any public or private proposal
(including any letter to the Board of Trustees in the nature of a “bear hug”
letter) or any public announcement relating to a tender or exchange offer for
USI securities or a merger, business combination, sale of substantially all
assets, liquidation, consolidation or other extraordinary corporate transaction
relating to USI or take action which might require USI to make a public
announcement regarding any of the foregoing;



--------------------------------------------------------------------------------

(d) form, join or in any way participate in a “group” within the meaning of
Section 13 of the Exchange Act for the purpose of taking any action restricted
or prohibited under clauses (a) through (c), or take any steps in connection
therewith;

(e) enter into any discussions, negotiations, arrangements or understandings
with any third party with respect to any of the foregoing;

(f) disclose any intention, plan or arrangements inconsistent with the
foregoing;

(g) advise, assist or encourage any other person in connection with any of the
foregoing; or

(h) direct, advise or cause any of their family trusts to take any action
restricted or prohibited under clauses (a) through (g), or take any steps in
connection therewith.

1.2 Exceptions to the Standstill Obligation. It is expressly understood and
agreed that (a) in the event that an unrelated third party, without consent of
the Amsdells, initiates a tender offer, proxy contest, merger, consolidation, or
other business combination with USI, whether or not this third-party action was
initiated at the request or direction of USI management or the Board of
Trustees, the Amsdells shall have the same rights as any other shareholder
notwithstanding the provisions of Sections 1.1(a) through (g) including but not
limited to the rights to vote or tender their shares and to provide USI with a
competing offer; and (ii) nothing in the provisions of Sections 1.1 (a) through
(g) shall prohibit or limit the Amsdells right to seek approval of the
independent trustees regarding, and to engage in discussions with the
independent trustees regarding such approval of, any matter that would otherwise
be prohibited by the provisions of Sections 1.1(a) through (g).

ARTICLE II – MISCELLANEOUS

2.1 Notices. All notices, waivers, demands, requests or other communications
(each, a “Notice”) required or permitted hereunder shall, unless otherwise
expressly provided, be in writing and be deemed to have been properly given,
served and received (a) if delivered by messenger, when received, (b) if mailed,
three business days after deposit in the United States mail, certified or
registered, postage prepaid, return receipt requested, (c) if telecopied/faxed,
upon confirmed receipt of a telecopied/facsimile transmission or (d) if
delivered by reputable overnight express courier, freight prepaid, the next
business day after delivery to such courier; in every case addressed to the
party to be notified as follows:

 

To USI:    U-Store-It Trust    50 Public Square, Suite 2800    Cleveland, Ohio
44113    Attention: Secretary    Telephone: 216-274-1340    Facsimile:
216-274-1360

 

2



--------------------------------------------------------------------------------

With a copy to:    U-Store-It Trust    460 East Swedesford    Wayne,
Pennsylvania 19087    Attention: CFO    Telephone: 610-293-5700    Facsimile:
610-293-5720 To Robert J. Amsdell:    Robert J. Amsdell    6755 Engle Road,
Suite A    Middleburg Heights, Ohio 44130    Attention: Robert J. Amsdell   
Telephone: 440-891-4100    Facsimile: 440-891-4200 To Barry L. Amsdell:    Barry
L. Amsdell    6755 Engle Road, Suite A    Middleburg Heights, Ohio 44130   
Attention: Barry L. Amsdell    Telephone: 440-891-4100    Facsimile:
440-891-4200

Any copy of any Notice delivered to any of Robert J. Amsdell or Barry L. Amsdell
shall be delivered to:

 

   Kohrman Jackson & Krantz, PLL    One Cleveland Center, 20th Floor    1375
East Ninth Street    Cleveland, Ohio 44114    Attention: Marc C. Krantz, Esq.   
Telephone: 216-736-7204    Facsimile: 216-621-6536

 

3



--------------------------------------------------------------------------------

To Todd C. Amsdell:    Todd C. Amsdell    6755 Engle Road, Suite A    Middleburg
Heights, Ohio 44130    Attention: Todd C. Amsdell    Telephone: 440-891-4100   
Facsimile: 440-891-4200 With a copy to:    Thomas H. Barnard    Ulmer Berne LLP
   1660 West 2nd Street, Suite 1100    Cleveland, Ohio 44113    Telephone:
216-583-7200    Facsimile: 216-583-7201

2.2 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by the parties hereto. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

2.3 Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, which
may include a .pdf signature, each of which will be deemed an original but all
of which, together, shall constitute one and the same instrument; provided that
this Agreement shall not be effective until each party shall have delivered
their counterpart to the other parties, and (c) shall be governed in all
respects, including, without limitation, validity, interpretation and effect, by
the laws of the State of Ohio without giving effect to the conflict of law
provisions thereof.

2.4 Severability. If any provision of this Agreement is for any reason held to
any extent to be invalid, void or unenforceable, the remaining provisions of
this Agreement shall not be effected or impaired and such remaining provisions
shall remain in full force and effect. In such event, the parties hereto shall
use good faith efforts to agree to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of the void or
unenforceable provision and execute any amendment, consent or agreement agreed
by the parties hereto to be necessary or desirable to effect such replacement.

2.5 Article and Section Headings. Article and Section headings contained in this
Agreement are for reference only and shall not be deemed to have any substantive
effect or to limit or define the provisions contained herein.

2.6 Successors and Assigns. This Agreement shall be binding upon and shall be
enforceable by and inure to the benefit of the parties hereto and

 

4



--------------------------------------------------------------------------------

their successors and permitted assigns. Neither of the parties may assign or
otherwise transfer its interest in this Agreement or its duties and obligations
under this Agreement to any person without the prior written consent of the
other party, which consent may be conditioned, withheld or delayed in such other
party’s sole and absolute discretion.

2.7 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective successors or assigns.

2.8 Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this Agreement
and that it has or will consult with its own advisors.

2.9 Effective Date. This Agreement shall be effective (the “Effective Date”)
concurrently with the closing contemplated by the Purchase and Sale Agreement by
and between Rising Tide Development, LLC and U-Store-It, L.P. dated as of the
date hereof (the “2007 Acquired Properties Purchase Agreement”). If the 2007
Acquired Properties Purchase Agreement is terminated by any party thereto
without the closing as defined therein having occurred or for any other reason
the closing under the 2007 Acquired Properties Purchase Agreement does not
occur, this Agreement shall be of no force or effect.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year first written above.

 

U-Store-It Trust By:   /s/ Dean Jernigan Its:   President and Chief Executive
Officer /s/ Robert J. Amsdell Robert J. Amsdell, individually /s/ Barry L.
Amsdell Barry L. Amsdell, individually /s/ Todd C. Amsdell Todd C. Amsdell,
individually

 

6